1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
6    Attorney for Defendant
     JOSE ALFREDO ARROYO AGUILAR
7
8                              IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case № 2:18-cr-267 JAM
12                    Plaintiff,                   REQUEST AND ORDER TO TERMINATE
                                                   CONDITIONS OF RELEASE IN PREPARATION
13           v.                                    FOR VOLUNTARY SURRENDER
14    JOSE ALFREDO ARROYO AGUILAR,
15                    Defendant.
16
            On August 13, 2019, the Court imposed a sentence of 10 months. Mr. Arroyo Aguilar
17
     was ordered to self-surrender not later than 2:00 p.m. on October 17, 2019.
18
            Defense counsel has conferred with the Pretrial Services Agency and hereby requests that
19
     Conditions 5 (travel) 13 (location monitoring) and 14 (home detention) of his Special Conditions
20
     of Release (Dkt. 10) be terminated effective October 15, 2019. This will enable Mr. Arroyo
21
     Aguilar’s travel and voluntary surrender to the Bureau of Prisons facility in Texas on October 17,
22
     2019. Mr. Arroyo Aguilar has been in compliance with his conditions of release.
23
            Mr. Arroyo Aguilar will meet with Pretrial Services Officer, Renee Basurto at 6:00 a.m.
24
     on October 15, 2019 to discontinue the location monitoring. Mr. Arroyo Aguilar will then travel
25
     from Sacramento, California to Lancaster, California and travelling with his brother to BOP in
26
     Texas so that he can voluntarily surrender. Pretrial Services has confirmed all travel itinerary
27
     with Mr. Arroyo Aguilar’s brother.
28
      Request and Order                              -1-
1           While he is traveling, Mr. Arroyo Aguilar will not be subject to location monitoring or
2    curfew conditions
3           Assistant United States Attorney Matthew Thuesen has no objection to this request.
4    DATED: October 8, 2019                      Respectfully submitted,

5
                                                 HEATHER E. WILLIAMS
6                                                Federal Defender

7                                                /s/ Douglas J. Beevers
                                                 DOUGLAS J. BEEVERS
8                                                Assistant Federal Defender
                                                 Attorney for JOSE ARROYO AGUILAR
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Request and Order                            -2-
                                                ORDER
1
2           The Court hereby orders Conditions 5 (travel) 13 (location monitoring) and 14 (home
3    detention of Mr. Arroyo Aguilar’s pretrial release be terminated effective October 15, 2019. The
4    location monitoring unit shall be removed on October 15, 2019 by the Pretrial Services Agency.
5
6    Dated: October 9, 2019

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Request and Order                            -3-
